770 F.2d 167
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.VIRGINIA STEVENS, PLAINTIFF-APPELLANT,v.STATE OF MICHIGAN, ET AL., DEFENDANTS-APPELLEES.
NO. 84-1529
United States Court of Appeals, Sixth Circuit.
7/12/85

E.D.Mich.
DISMISSED
ORDER
BEFORE:  MERRITT, MARTIN and WELLFORD, Circuit Judges.


1
Plaintiff-apppellant sued the state of Michigan, seeking $50 million for alleged procedural and substantive due process violations.  The state filed a motion to dismiss on grounds the Eleventh Amendment bars suits in federal court against a state by its citizens absent the state's consent.  Rule 12(b)(6), Federal Rules of Civil Procedure.  Without waiting for a decision on the motion, plaintiff-appellant filed a notice of appeal.


2
This Court has jurisdiction of appeals from the final decisions of district courts, 28 U.S.C. Sec. 1291, and certain interlocutory orders, 28 U.S.C. Sec. 1292, each of which pesumes the existence of a district court judgment or order.  The instant appeal is premature, accordingly,


3
It is ORDERED that appeal number 84-1529 is dismissed for lack of jurisdiction.